Citation Nr: 0913473	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  07-16 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a disability rating greater than 30 percent 
for residuals, nonunion scaphoid fracture, right wrist, with 
degenerative joint disease and failed open reduction internal 
fixation, major upper extremity.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to November 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.


FINDINGS OF FACT

1.  The Veteran is right-hand dominant; therefore, his right 
wrist is part of his major upper extremity.

2.  The Veteran's residuals, nonunion scaphoid fracture, 
right wrist, with degenerative joint disease and failed open 
reduction internal fixation are productive of 10 degrees of 
dorsiflexion, 10 degrees of palmar flexion, 10 degrees of 
ulnar deviation, and 30 degrees of radial deviation.  An 
additional motion loss of 5 degrees in dorsiflexion and 
palmar flexion was expected during a flare-up of pain.  There 
is no evidence of ankylosis.

3.  Following September 2005 surgery, the Veteran has a 
residual tender scar on the wrist. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 30 
percent for residuals, nonunion scaphoid fracture, right 
wrist, with degenerative joint disease and failed open 
reduction internal fixation, major upper extremity have been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.69, 4.71a, 
Diagnostic Codes 5010-5214 (2008).

2.  The criteria for a separate 10 percent rating for a post-
surgical scar are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.7, 4.10; 4.118, Diagnostic Code 7804 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's assertion that his 
service-connected residuals, nonunion scaphoid fracture, 
right wrist, with degenerative joint disease and failed open 
reduction internal fixation are more disabling than currently 
evaluated.  

Factual Background

Service treatment records show that the Veteran originally 
injured his right wrist prior to service in 1980.  While in 
service, the Veteran reinjured his right wrist when he fell 
from a mast in 1985.  In January 1993 the Veteran underwent 
fusion with bone graft from right iliac crest.  

The Veteran filed a claim for service connection for a right 
wrist disorder immediately upon discharge in December 1993.  
In an April 1994 rating decision, the RO granted service 
connection for a right wrist condition and assigned a 10 
percent disability rating under Diagnostic Code 5003-5215, 
effective December 1, 1993, the day after the Veteran's 
discharge from service.  

In May 2001, the Veteran filed a claim for an increased 
rating for his service-connected right wrist disorder.  By 
rating decision granted in June 2004 the RO increased the 
Veteran's right wrist disability rating from 10 percent to 30 
percent effective May 17, 2001, the date of the Veteran's 
claim for an increase.  

In September 2004 the Veteran requested a temporary 100 
percent rating for his right wrist due to surgery performed 
in November 2004.  He was afforded a VA examination in June 
2005.  Physical examination of the right wrist at that time 
showed no extension, radial, or ulnar deviation as the 
Veteran was fused.  He did have a 20 degree arc of flexion, 
pronation of 80 degrees, and supination of 70 degrees.  These 
were mildly painful throughout the entire range of motion of 
wrist flexion and pronation and supination.  By rating 
decision dated in July 2005 the RO granted a temporary 100 
percent rating for the Veteran's right wrist beginning 
November 15, 2004 and continued a 30 percent rating beginning 
February 1, 2005.  

In September 2005 the Veteran requested a second temporary 
100 percent rating for his right wrist due to surgery 
performed in September 2005.  While this claim was initially 
denied in a July 2006 rating decision, in a February 2007 
rating decision the RO granted a temporary 100 percent rating 
for the Veteran's right wrist beginning September 12, 2005 
and continued a 30 percent rating beginning December 1, 2005.  

Relevant Evidence

Medical evidence relevant to the current level of severity of 
the Veteran's service-connected right wrist disorder includes 
a VA examination report dated in May 2006.  

This examination report shows that the Veteran is right-
handed and currently works in software sales.  The examiner 
noted that the Veteran had a history of nonunion scaphoid 
fracture of the right wrist with degenerative joint disease 
and failed open reduction and internal fixation and has had 
effusion and distal ulnar resection.  Current X-rays were 
reportedly consistent with his history.  The Veteran 
complained of pain on a daily basis in the wrist, 
particularly in the area of the snuffbox.  He had 
intermittent swelling and range of motion was chronically 
reduced.  He had some dorsiflexion and palmar flexion and no 
ulnar deviation, but he did have some radial movement.  He 
had morning stiffness, crepitation and popping and repetitive 
movements, such as typing, increased the pain.  He had used a 
splint in the past and took Aleve intermittently.  The 
Veteran's activities of daily living were not affected.  He 
suffered pain with driving as well.  He reported pain at work 
doing computer work, but denied missing any work.  Flare-ups 
occur with use that results in additional motion loss and 
swelling.  He treated his symptoms with rest and Aleve and 
reported that it was usually better the next day, sometimes 
two days.

Physical examination showed multiple surgical scars about the 
right wrist.  There was tenderness over the snuffbox.  There 
was no swelling or synovial thickening. There was increased 
pain on repetitive movement without additional motion loss.  
The Veteran had active and passive range of motion of 10 
degrees of dorsiflexion, 10 degrees palmar flexion, 10 
degrees ulnar deviation, and 30 degrees radial deviation.  
Grip was 5/5 and sensation was intact.  There was no atrophy.  

The diagnosis was residuals, nonunion scaphoid fracture, 
right wrist with degenerative joint disease and failed open 
reduction and internal fixation with history of carpal fusion 
and distal ulnar resection.  The examiner noted that during a 
flare-up of pain, additional motion loss of 5 degrees in 
dorsiflexion and palmar flexion would be expected.  However, 
the examiner did not expect additional weakness or 
incoordination.  The examiner noted that the Veteran's 
occupation would continue to be somewhat problematic for him 
because of the repetitive use required in keyboarding.  The 
examiner noted, however, that the Veteran should be able to 
tolerate this into the immediate future.  

Also of record are private treatment reports from Dr. J.E.N. 
dated from August 2004 to December 2005 noting the Veteran's 
history of his right wrist disorder.  These records include 
operative reports dated in November 2004 and September 2005.     

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  The governing regulations provide that the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  
38 C.F.R. § 4.14 does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

The Veteran's right wrist disorder is currently rated under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010-5214.  The 
report of the May 2006 VA examination shows that the Veteran 
is right hand dominant.  Thus, for rating purposes, his right 
forearm and wrist are part of his major upper extremity.

Pursuant to DC 5010, arthritis due to trauma and 
substantiated by X-ray findings is to be evaluated based on 
the limitation of motion of the joint.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

Under DC 5214, a 30 percent rating is warranted when there is 
favorable ankylosis in 20 degrees to 30 degrees dorsiflexion 
in the major wrist.  A 40 percent rating is warranted is 
warranted when there is ankylosis of the major wrist in any 
other position, except favorable.  A 50 percent rating is 
warranted when there is unfavorable ankylosis, in any degree 
of palmar flexion, or with ulnar or radial deviation of the 
major wrist.  Ankylosis is defined as "immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure." Colayong v. West, 12 Vet App 524 (1999) (citing 
DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) at 
86)  
  
The only other diagnostic code relevant to the wrist is DC 
5215 which provides for a 10 percent rating when palmar 
flexion is limited to a position in line with the forearm, or 
when dorsiflexion is less than 15 degrees.  This 10 percent 
rating is applicable for either the major or minor limb.  A 
10 percent rating is the only, and therefore the maximum, 
rating available under this code.

Normal range of motion of the wrist is: dorsiflexion 
(extension) to 70 degrees, palmar flexion to 80 degrees, 
ulnar deviation to 45 degrees, and radial deviation to 20 
degrees. 38 C.F.R. § 4.71, Plate I. 

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  38 C.F.R. 
§ 4.45.  

Analysis

Given the evidence of record, the Board finds that a 
disability rating greater than 30 percent is not warranted.  
As above, under DC 5214 a 40 percent rating for the major arm 
is warranted when there is evidence of ankylosis in any 
position except favorable.  While the June 2005 VA 
examination showed no extension, radial, or ulnar deviation 
as the Veteran's right wrist was fused, during the more 
recent May 2006 VA examination the Veteran exhibited 10 
degrees of dorsiflexion, 10 degrees of palmar flexion, 10 
degrees of ulnar deviation, and 30 degrees of radial 
deviation.  The May 2006 VA examiner also noted that an 
additional motion loss of 5 degrees in dorsiflexion and 
palmar flexion was expected during a flare-up of pain.  As 
above, ankylosis is defined as "immobility and consolidation 
of a joint due to disease, injury or surgical procedure."  
Colayong, 12 Vet. App. at 528.  Since the Veteran currently 
has some of range of motion in his right wrist, this joint is 
obviously not ankylosed.  

In reaching this conclusion, the Board has considered the 
overall disability picture demonstrated by the record to 
arrive at the appropriate levels of functional impairment 
such to provide for fair compensation in this case.  In so 
doing, the Board has carefully considered all applicable 
statutory and regulatory provisions to include 38 C.F.R. §§ 
4.40 and 4.59 as well as the holding in DeLuca regarding 
functional impairment attributable to pain.  The Board also 
notes that the May 2006 VA examiner noted that he expected no 
additional weakness or incoordination during a flare-up of 
pain.    

As noted above, a separate, additional rating may be assigned 
if the Veteran's disability is manifested by a scar that is 
superficial and painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804; Esteban, 6 Vet. App. at 259. 

The Board finds that the Veteran is entitled to a separate 10 
percent evaluation for the surgical scars associated with his 
right wrist disorder under DC 7804, for scars that are 
superficial and painful on examination.  38 C.F.R. § 4.118, 
DC 7804.  

As above, both the November 2002 and June 2005 VA examination 
reports noted that the Veteran's right wrist surgical scars 
were tender.  As such, the Board finds that a separate rating 
for surgical scars of the right wrist is warranted.  

The Board also finds that no higher evaluations can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate the Veteran's service-connected disabilities, 
consideration of other diagnostic codes for evaluating these 
disabilities is not appropriate.  See 38 C.F.R. § 4.20.  

Extraschedular Consideration

VA may consider an extraschedular rating in cases that are 
exceptional, such that the standards of the rating schedule 
appear to be inadequate to evaluate a disability.  38 C.F.R. 
§ 3.321(b)(1).  The Board cannot assign an extraschedular 
rating in the first instance, but must specifically 
adjudicate whether to refer a case for such an evaluation 
when the issue is either raised by the claimant or is 
reasonably raised by the evidence of record.  The factors 
described in 38 C.F.R. § 3.321(b)(1)
(i.e., marked interference with employment or frequent 
periods of hospitalization) are relevant in determining 
whether extraschedular consideration is reasonably raised.  
See Barringer v. Peake, 22 Vet. App. 242 (2008).  

The Veteran has undergone numerous surgeries on his right 
wrist, for which temporary total ratings have bee assigned.  
Neither the Veteran nor his representative has raised the 
issued of an extraschedular rating for his service-connected 
right wrist disability.  During the May 2006 VA examination 
the Veteran denied missing any work due to his right wrist 
disorder and the VA examiner noted that the Veteran should be 
able to continue to work in software sales into the immediate 
future.  The Board finds that the extraschedular 
consideration is not reasonably raised by the record.  Id.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Complete notice was sent in May 2006 and November 2008 
letters and the claim was readjudicated in a December 2008 
supplemental statement of the case.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).  Moreover, the record shows 
that the appellant was represented by a Veteran's Service 
Organization and its counsel throughout the adjudication of 
the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the severity of 
disabilities, and afforded the Veteran the opportunity to 
give testimony before the Board although he declined to do 
so.  All known and available records relevant to the issues 
on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

A disability rating greater than 30 percent for residuals, 
nonunion scaphoid fracture, right wrist, with degenerative 
joint disease and failed open reduction internal fixation, 
major upper extremity is denied.

Subject to the law and regulations governing payment of 
monetary benefits, a separate disability rating of 10 percent 
for tender surgical scars of the right wrist is granted.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


